In a proceeding pursuant to CPLR article 78 to review appellant’s determination, which denied petitioner’s application, inter alia, for a special variance exception, the appeal is from a judgment of the Supreme Court, Suffolk County, entered December 9, 1974, which, inter alia, annulled the determination and directed the issuance of a permit of approval to petitioner for the erection of two two-family dwellings. Judgment reversed, on the law, without costs or disbursements, and matter remanded to the appellant board of appeals for further proceedings consistent herewith. We remand the matter to the board to take testimony and make a determination in accordance with the standards set forth in Local Law No. 3, as adopted by the Board of Trustees of the Village of Amityville on December 16, 1974 (see Matter of De Cordova v Bennett, 32 AD2d 959). Hopkins, J. P., Rabin, Shapiro and Margett, JJ., concur.